Citation Nr: 0635448	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.





REPRESENTATION

Appellant represented by:	Disabled American Veterans









INTRODUCTION

The veteran served on active duty from July 1958 to July 1961 
and August 1961 to October 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada



FINDINGS OF FACT

1.  In March 2003, the veteran had Level I hearing in the 
right ear and Level IV hearing in the left ear.  

2.  In April 2005, the veteran had Level II hearing in the 
right ear and Level I hearing in the left ear.  



CONCLUSION OF LAW

The veteran is not entitled to an initial compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
April 2005 letter.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the veteran did not receive 
notification concerning effective dates, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), he is not prejudiced 
because the denial below renders any issue regarding an 
effective date moot.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), a VCAA notice must also or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim; this "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the principle underlying the "fourth element" has 
been fulfilled by the April 2005.     

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO retrieved all identified treatment records.  Further, 
the veteran has undergone two VA examinations, which are of 
record, and thus further assessment is not necessary. 

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability proximately following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) 
by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the numeric 
designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.

The regulations provide that in cases of exceptional hearing 
loss, that is, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

The record contains a March 1987 audiological examination 
conducted by Miracle Ear.  The report shows a hearing loss; 
however, for purposes of establishing a disability rating as 
of the effective date of service connection, the age of the 
examination renders it not probative.

The record contains an March 2003 VA audiological 
examination.  Testing indicated 15 decibels at 1000 Hertz 
(Hz), 30 decibels at 2000 Hz, 65 decibels at 3000 Hz, and 75 
decibels at 4000 Hz, right ear; and 25 decibels 1000 Hz, 40 
decibels 2000 Hz, 65 decibels 3000 Hz, and 75 decibels 4000 
Hz, left ear.  
Puretone audiometry was 46.25 percent average right ear, and 
51.25 percent average left ear, with speech discrimination of 
92 percent, right ear, and 80 percent, left ear.  

The record also contains an April 2004 private hearing 
assessment from Balance Centers of America.  Testing recorded 
35 decibels at 1000 Hz, 80 decibels at 2000 Hz, not tested at 
3000 Hz, 80 decibels at 4000 Hz, for the right ear, and 40 
decibels at 1000 Hz, 60 decibels at 2000 Hz, not tested at 
3000 Hz, 80 decibels at 4000 Hz, for the left ear.  The 
examination, however, did not use the Maryland CNC standards 
as required; thus, the results cannot be used.  Nonetheless, 
VA afforded the veteran another audiology examination in 
April 2005.

The April 2005 examination included objective findings 
indicated recordings of 20 decibels at 1000 Hz, 70 decibels 
at 2000 Hz, 75 decibels at 3000 Hz, and 70 decibels at 4000 
Hz, right ear; and 30 decibels at 1000 Hz, 50 decibels at 
2000 Hz, 60 decibels at 3000 Hz, and 65 decibels at 4000 Hz, 
left ear.  Puretone results were 58.75 average right ear, and 
51.25 average left ear.  Speech recognition was 94 percent, 
right ear, and 94 percent, left ear.

Taking each test in turn, it is apparent that the veteran is 
not entitled to an initial compensable rating at this time.

For example, the only possible interpretation of the findings 
from the March 2003 VA examination is that the veteran's 
hearing loss was at no more than Level I in the right ear and 
Level IV in the left ear.  In such a case, the Table VII 
numeric designations correlate to a disability rating of 0 
percent.  Though testing recorded several readings above 55 
decibels, 38 C.F.R. § 4.86 requires all four specified 
frequencies be at 55 decibels or more for provisions of 
exceptional patterns of hearing impairment to apply.  

The only possible interpretation of the findings from the 
private April 2005 testing is that the veteran's hearing loss 
was at no more than Level II in the right ear and Level I in 
the left ear.  In such a case, the Table VII numeric 
designations correlate to a disability rating of 0 percent.  
Moreover, the veteran does not have an exceptional pattern of 
hearing impairment as per 38 C.F.R. § 4.86.

The veteran's hearing loss has not manifested to a degree of 
severity for a compensable evaluation as determined by 
Congress-and the Board is bound by the regulations it has 
applied.  Also, the record does not illustrate that the 
veteran's service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


